DETAILED ACTION
	`This Office action is in response to Applicant’s amendment filed on 9/26/2022. Claims 1, 4, 5, 7, 8, 11, 12, and 14-16 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann et al (US 20190223140 A1, hereinafter Grossmann) in view of Akkarakaran et al (US 2020015449 A1, hereinafter Akkarakaran).

Consider claims 1, 8, and 15, Grossmann discloses a method of reporting positioning information by a user equipment (UE) in a wireless communication system, an apparatus for acquiring positioning information in a wireless communication system, the apparatus comprising at least one processor and at least one memory, and a user equipment (UE) for acquiring positioning information in a wireless communication system, the UE comprising at least one transceiver, at least one processor, and at least one memory (Fig. 1 shows UE1 and UE2 in communication with eNB2, inherently disclosing at least one transceiver, at least one processor, and at least one memory), the method comprising: 
receiving first information related to a plurality of positioning reference signal (PRS) resource sets related to a single transmission and reception point (TRP), wherein each of the plurality of PRS resource sets includes PRS resources related to a spatial domain (In addition to the beam cones shown in FIG. 5, the base station BS may send other beam cones to other spatial regions of interest in the cell i to localize UE in such regions. The base station BS performs a beamforming on multiple PRS sequences, and each PRS sequence is associated with an identifier, also referred to in the following as PRS sequence identifier, like a unique virtual cell identifier (VCID), paragraph 30); 
performing measurement based on a PRS resource set among the plurality of PRS resource sets (The UE having the receive antenna 118 receives the signals PRS.sub.i1, and PRS.sub.i3 via the different beam cones 116.sub.1 and 116.sub.3 and performs the TOA/TDOA estimation of the multi-path components for each detected beam cone, more specifically for each PRS sequence carried by the respective beam cone, paragraph 30);  and
reporting the positioning information including a result of measurement (The UE may derive from the beam cone the ID/VCID number of the PRS sequence. In accordance with one example, the estimated TOAs of the detected path components together with the associated ID/VCID number, i.e., the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm, paragraph 32); and 
reporting second information on a second identifier (ID) for the PRS resource set used for the measurement (the estimated TOAs of the detected path components together with the associated ID/VCID number, i.e., the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm, paragraph 32),
wherein the second ID is used to identify [a frequency and time resource related to the PRS resource set] (each PRS sequence is associated with an identifier, also referred to in the following as PRS sequence identifier, paragraph 30), and 
wherein the UE further reports a first ID related to the single TRP (a physical cell ID may be associated with the respective PRS sequences, see Fig. 5 and 7, and paragraph 30).  
While Grossmann discloses using a PRS sequence identifier to identify a PRS resource set, Grossmann does not explicitly disclose that is used to identify a frequency and time resource related to the PRS resource set. Akkarakaran discloses that a collection of resource elements that are used for transmission of PRS is referred to as a PRS resource that can span multiple physical resource blocks in the frequency domain and N (e.g., 1 or more) consecutive symbol(s) within a slot  in the time domain; and that a PRS resource is described by at least the following parameters: PRS resource identifier, sequence ID, comb size-N, resource element offset in the frequency domain, starting slot and starting symbol, number of symbols per PRS resource (i.e., the duration of the PRS resource), and QCL information, see paragraph 81.
	One or ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to combine the teachings of Akkarakaran with the teachings of Grossmann to describe a PRS resource.

Consider claims 5 and 12, and as applied to claims 1 and 8 respectively above, Grossmann discloses wherein the first ID is associated with an ID of a cell (PRSi1, Cell ID=i, see Fig. 5).

Consider claims 7 and 14, and as applied to claims 1 and 8 respectively above, Grossmann discloses wherein the UE communicates with at least one of another UE, a network, a cell, or a self-driving vehicle (see Fig. 1).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann in view Akkarakaran, and further in view of Lee et al (US 20180077679 A1, hereinafter Lee).

Consider claims 4 and 11, and as applied to claims 1and 8 respectively above, the combination of Grossmann and Akkarakaran does not expressly disclose wherein the PRS resource set includes one PRS resource in which the highest reference signal received power (RSRP) is measured among the plurality of PRS resources.
In the same field of endeavor, Lee discloses wherein the at least one PRS resource includes one PRS resource in which the highest reference signal received power (RSRP) is measured among the plurality of PRS resources (the UE may select an eNB/TP with the highest RSRP (or RSRQ) from among the multitude of eNBs/TPs located within the predetermined distance and then measure and report a PRS for the selected eNB/TP only, paragraph 95).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Grossmann and Akkarakaran in order to reduce error in position estimation and report a measurement result for position determination efficiently in a wireless communication system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grossmann in view of  Akkarakaran, and further in view of Ernström et al (US 20220038232 A1, hereinafter Ernström).

Consider claim 16, and as applied to claim 1above, the combination of Grossmann and Akkarakaran does not expressly disclose wherein the plurality of PRS resources included in the PRS resource set have a same frequency bandwidth.  
In the same field of endeavor, Ernström discloses wherein the plurality of PRS resources included in the PRS resource set have a same frequency bandwidth (The LTE standard PRS provides three layers of isolation to improve hearability (i.e., the ability to detect weak neighbour cells): Code domain: Each cell transmits a different PRS sequence (orthogonal to other PRS sequences in the code domain. Frequency domain: PRS has a frequency re-use of six, i.e., six possible frequency arrangements (called frequency offset) are defined within the PRS bandwidth, see paragraphs 11-13).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include PRS resources within a same PRS bandwidth in order to comply with the LTE standard.

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that he Office has not established a prima facie case of obviousness for at least the features of "reporting second information on a second identifier (ID) for the PRS resource set used for the measurement, wherein the second ID is used to identify a frequency and time resource related to the PRS resource set, and wherein the UE further reports a first ID related to the single TRP," as recited in amended claim 1.
The examiner respectfully disagrees because Grossmann discloses that the UE may derive from the beam cone the ID/VCID number of the PRS sequence. In accordance with one example, the estimated TOAs of the detected path components together with the associated ID/VCID number, i.e., the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm (see paragraph 32). The VCID identifies a PRS sequence, and the ID identifies a physical cell ID (see paragraph 30).
The Applicant further argues on page 9, that Grossmann’s PRS sequence ID is not used to identify a time and frequency resource of a PRS sequence set in which a measurement is performed for the UE to report positioning information.
 The Examiner respectfully disagrees because Grossmann discloses that the UE may derive from the beam cone the ID/VCID number of the PRS sequence, and the estimated TOAs of the detected path components together with the associated ID/VCID number, i.e., the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm (see paragraph 32).
The Applicant also argues on page 10 that  Grossman’s PRS sequence ID is not used to identify a time and frequency resource. The Examiner respectfully disagrees because Grossmann’s PRS sequence ID is used to identify a PRS sequence (see paragraph 32). PRS sequences are downlink signals that are designed for positioning purposes (see paragraph 5). Downlink signals transmitted in an OFDM system use time and frequency resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642